                                          Case 4:19-cv-01633-YGR Document 30 Filed 08/27/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    SAMUEL LOVE,                                        CASE NO. 19-cv-01633-YGR
                                   7                 Plaintiff,
                                                                                            ORDER TO SHOW CAUSE RE: FAILURE TO
                                   8           vs.                                          PROSECUTE
                                   9    DUTCHESS Z. BOOZE, ET AL.,
                                  10                 Defendants.

                                  11          On June 2, 2020, the Court entered an order adopting in part the Magistrate Judge’s report

                                  12   and recommendation on plaintiff Samuel Love’s motion for default judgment against defendants
Northern District of California
 United States District Court




                                  13   Dutchess Z. Booze and Kevin U. Booze. (Dkt. No. 29.) Therein, the Court denied without

                                  14   prejudice the motion for default judgment and directed plaintiff to file, by no later than July 10,

                                  15   2020, proper proof of service or a statement explaining the grounds for believing defendants were

                                  16   properly served via the Doe individuals. To date, plaintiff has not submitted this filing.

                                  17          As such, plaintiff is hereby ORDERED TO SHOW CAUSE why this case should not be

                                  18   dismissed for failure to prosecute. A compliance deadline shall be set for 9:01 a.m. on Friday,

                                  19   September 25, 2020. Five (5) business days prior, plaintiff shall file a response to the Court’s

                                  20   prior order dated June 2, 2020. If compliance is complete, the compliance deadline will be taken

                                  21   off calendar. Failure to comply will result in dismissal of this case.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: August 27, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  25                                                        UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
